Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 8-13, 15-22, 24-29 and 35 are pending.
Applicant’s election of Group I in the reply filed on 11/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The Examiner has withdrawn the species election in view of the state of the art.  
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2022.  
Claims 1, 4, 8-13, 15-22, 24-29 and 35 are under consideration for their full scope.
Applicant’s IDS documents filed on 01/08/2020, 07/27/2020, 11/12/2020, 03/25/2021, 10/06/2021, 02/24/2022, 06/01/2022 and 10/06/2022 have been considered.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 8-13, 15-22, 24-29 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 14, 16-20, 24-31, 33, 35, 37, 38, 43 and 45 of copending Application No. 17/637,098 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9, 11, 14, 16-20, 24-31, 33, 35, 37, 38, 43 and 45 are directed to a method of isolating an antibody, the method comprising: (a) contacting a hydrophobic chelator, a non-ionic detergent and an iron salt, so as to generate an aggregate comprising said hydrophobic chelator, said detergent and iron ions of said iron salt, said iron salt being selected from the group consisting of iron chloride, iron bromide and iron fluoride; and (b) contacting said aggregate with a medium comprising the antibody under conditions that allow partitioning of the antibody into said aggregate, thereby isolating the antibody; further comprising filtering said medium comprising said aggregate; wherein said iron salt is iron chloride; a method of isolating an antibody, the method comprising: (a) contacting a hydrophobic chelator, a non-ionic detergent and metal ions so as to generate an aggregate comprising said hydrophobic chelator, said detergent and said metal ions; (b) contacting said aggregate with a medium comprising the antibody under conditions that allow partitioning of the antibody into said aggregate; and subsequently (c) filtering said medium comprising said aggregate, thereby isolating the antibody; a method of preparing an aggregate, the method comprising: (a) contacting a hydrophobic chelator, a non-ionic detergent and metal ions so as to generate a first aggregate comprising said hydrophobic chelator, said detergent and said metal ions; (b) contacting said aggregate with a medium comprising an antibody under conditions that allow a first fraction of said antibody to partition into said aggregate; (c) isolating said antibody from said aggregate; (d) disassociating said aggregate; (e) isolating said hydrophobic chelator; and subsequently (f) contacting said hydrophobic chelator, a non-ionic detergent and metal ions so as to generate a second aggregate comprising said hydrophobic chelator, said detergent and said metal ions, thereby preparing the aggregate; wherein said disassociating said aggregate comprises contacting said aggregate with a water soluble chelator under conditions that allows disassociation of said aggregate; wherein said water soluble chelator comprises EDTA or EGTA; wherein said isolating said antibody from said aggregate comprises filtering said medium comprising said aggregate; said aggregate has a diameter greater than 500 nM; wherein said medium comprises a cell lysate; said medium comprises serum albumin; said conditions of step (b) comprise having a level of salt below 100 mM; further comprising solubilizing said antibody following step (b); wherein said isolating said antibody comprises solubilizing said antibody; wherein said solubilizing is effected with a buffer having a pH between 3-6 wherein said buffer: (i) further comprises a salt; (ii) is a carboxylic buffer; or (iii) comprises an amino acid; wherein said solubilizing is effected with a buffer having a pH between 3.8 and 4; wherein said carboxylic buffer is selected from the group consisting of isoleucine, valine, glycine and sodium acetate; a method of isolating an antibody fragment of interest comprising: (a) contacting a hydrophobic chelator, a non-ionic detergent and metal ions so as to generate an aggregate comprising said hydrophobic chelator, said detergent and said metal ions; (b) contacting said aggregate with a medium comprising: (i) an antibody fragment which comprises an Fc region; and (ii) an antibody fragment which is devoid of an Fc region, wherein said contacting is effected under conditions that allow selective partitioning of one of said fragments (i) or (ii) into said aggregate so as to generate an antibody fragment-enriched aggregate and an antibody fragment-enriched medium; and (c) isolating said antibody fragment of interest from said fragment-enriched aggregate or from said fragment-enriched medium, thereby isolating the antibody fragment of interest; wherein said conditions comprise a pH of between 5-9; wherein said pH is between 7-8; wherein said non-ionic detergent is a polysorbate surfactant; wherein said polysorbate surfactant is selected from the group consisting of polysorbate 20, polysorbate 40, polysorbate 60 and polysorbate 80; wherein said non-ionic detergent belongs to a family selected from the group consisting of the Tween family, the Brj family and the Triton family; wherein said non-ionic detergent is selected from the group consisting of Tween-60, Brj-S 100 and Triton-X- 100; wherein said hydrophobic chelator comprises a phenanthroline; wherein said phenanthroline is selected from the group consisting of bathophenanthroline, N-(1,10-Phenanthrolin-5- yl)hexanamide) (Phen-6), N-(1,10-Phenanthrolin-5-yl)decanamide) (Phen-C 10) and N- (1,10-Phenanthrolin-5-yl)octanamide) (Phen-C8); wherein said metal ions are divalent metal ions; wherein said divalent metal ions are selected from the group consisting of Zn2+, Fe2+, Mn2+, Ni2+ and Co2+; wherein said hydrophobic chelator is present in said medium at a concentration in the range of about 0.1% to about 10% (v/v); wherein said iron ions are present in said medium at a concentration in the range of about 0.1 % about 10% (v/v). 
The recitation of claim 35 is inherent in the reference antibodies.  
	The reference teachings anticipate the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.         Claims 1, 4, 8-13, 15-22, 24-29 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: a method of isolating an antibody, the method comprising: (a) contacting bathophenathroline, Tween 20 and Fe2+ so as to generate an aggregate comprising said bathophenathroline, Tween 20 and Fe2+; and (b) contacting said aggregate with a medium comprising the antibody under conditions that allow partitioning of the antibody into said aggregate, thereby isolating the antibody, does not reasonably provide enablement for : a method of isolating an antibody, the method comprising: (a) contacting a hydrophobic chelator, a non-ionic detergent and metal ions so as to generate an aggregate comprising said hydrophobic chelator, said detergent and said metal ions; and (b) contacting said aggregate with a medium comprising the antibody under conditions that allow partitioning of the antibody into said aggregate, thereby isolating the antibody of claim 1 and as applied to claims 1, 3, 4, 8-13, 15-22, 24-29 and 35.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.
The specification is not enabled for a method of isolating an antibody, the method comprising: (a) contacting any hydrophobic chelator, any non-ionic detergent and any metal ions so as to generate an aggregate comprising any hydrophobic chelator, any detergent and any metal ions; and (b) contacting said aggregate with a medium comprising the antibody under conditions that allow partitioning of the antibody into said aggregate, thereby isolating the antibody.  The art of Dhandapani et al. (IDS 07/27/2020; Reference 2) teaches the unpredictable nature of the method of isolating an antibody, wherein the successful method comprises: (a) contacting bathophenathroline, Tween 20 and Fe2+ so as to generate an aggregate comprising said bathophenathroline, Tween 20 and Fe2+; and (b) contacting said aggregate with a medium comprising the antibody under conditions that allow partitioning of the antibody into said aggregate, thereby isolating the antibody (In particular, abstract, discussion). The art of Dhandapani et al. (IDS 07/27/2020; Reference 3) teaches in depth the unpredictability of the method.  The reference teaches that Mn2+, Mg2+ and Ca2+ did not lead to any detectable captured IgG (In particular, page 3, right column).  Figure 3 shows the effect fo the chelator structure on the IgG capture.  Phen-C10 and bathophenathroline were the only chelators that worked with Tween 20 and Fe2+
The reference teaches that in the Tween 20 micelle platform the optimal hydrophobic chelator for IgG purification should be aromatic and also rigid since that would provide large, planar surfaces to support π-π interactions with aromatic residues in IgGs and prevent structural flexilbility of the chelator, thus preserving binding affinity.  (In particular, page 5, right column, discussion, whole document).  As such, this teaching of unpredictability in the post-filing date publication by the inventors shows that practicing the invention commensurate in scope with the claimed invention would have required undue experimentation.   
Dhanapani et al. (PTO-892; Reference U) further illustrates the unpredictable nature of the claimed method.  The reference teaches purification of antigen-binding F(ab′)2 fragments is achieved in the absence of chromatographic media or specifc ligands, rather by using clusters of non that non-ionic detergent (e.g. Tween-60, Brij-O20) micelles chelated via Fe2+ ions and the hydrophobic chelator, bathophenanthroline (batho). Process parameters on Ab binding and Ab extraction (e.g. temperature, pH, ionic strength, incubation time, composition of extraction bufer) are reported, using a monoclonal antibody (mAb) and polyclonal human IgG’s as test samples.  (In particular, abstract).   The reference teaches that three previous studies demonstrated that efficient antibody purification is achieved only when non-ionic detergent micelles form a new and larger oil-rich phase upon micellar conjugation with the [(bathophenanthroline):Fe2+)] complex. This suggests that van der Waals and/or entropically driven hydrophobic interactions are at the heart of the IgG binding mode in our purification strategy. Tween, Brij, and Triton families are the most successful, while Pluronic F-127, which lacks a hydrophobic anchor, is less so. And there are size limitations as well, in that the hydrodynamic size of the micellar aggregate must be≥1 micron. (In particular, whole document).
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
11.	No claim is allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
December 17, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644